DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), which was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicants' submission filed on 10 October 2022 has been entered. 
Claims 1, 17, and 18 were amended.
Claim 19 was added.
Claims 1-19 are pending in this Office Action.


Response to Amendment
Applicants’ amendments and arguments with respect to claims 1-18 and new claim 19 filed on 10 October 2022 have been fully considered but they are deemed to be moot in view of the new grounds of rejection.


Claim Objections
Claim 19 is objected to because of the following informalities: in lines 1-2, Applicants recite the limitation, “the third-party device.” There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9, 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zalewski (U.S. 9,551,873) and further in view of Kankainen (U.S. 2011/0161875).

With respect to claim 1, Zalewski teaches an extended-reality system for providing information to a user (Zalewski, Fig. 6; col. 12, lines 21-52), the system comprising: a data determining unit configured to determine extended-reality data to be obtained based on a location of the extended-reality system (Zalewski, Fig. 6; col. 12, lines 21-35); a communication method determining unit configured to receive information relating to numbers of extended-reality systems in an area at different times and determine a communication method for obtaining the extended-reality data based at least in part on the received information (Zalewski, Fig. 1A; col. 6, lines 24-38; and Fig. 6; col. 12, lines 21-52), wherein the extended-reality data may be obtained by one or more requests to a remote network-connected storage (Zalewski, Fig. 6; col. 12, lines 21-25) or by one or more requests to a local device outside of the extended-reality system via a peer-to-peer network (Zalewski, Fig. 6; col. 12, lines 26-33), which local device has previously obtained the extended-reality data from the remote network-connected storage (Zalewski, Fig. 6; col. 12, lines 43-45); and a communication unit configured to send a request to at least one of the local devices via the peer-to-peer network (Zalewski, Fig. 6; col. 12, lines 26-36) and the remote network-connected storage in dependence upon the determination by the communication method determining unit (Zalewski, Fig. 6; col. 12, lines 26-33).
Zalewski does not explicitly teach determining data relating to locations within a distance of a location of the system to be obtained based on a location and surrounding environment.
However, Kankainen teaches determining data relating to locations within a distance of a location of the system to be obtained based on a location and surrounding environment (Kankainen, page 6, paragraph 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zalewski in view of Kankainen in order to enable determining data relating to locations within a distance of a location of the system to be obtained based on a location and surrounding environment. One would be motivated to do so in order to enable the presentation of navigational information in ways that can be more easily and quickly understood by the user (Kankainen, page 1, paragraph 1).	

With respect to claim 3, the combination of Zalewski and Kankainen teaches the invention described in claim 1, including an extended-reality system wherein the extended-reality data includes information relating to the location of the user (Zalewski, Fig. 6; col. 12, lines 29-33).
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 4, the combination of Zalewski and Kankainen teaches the invention described in claim 1, including an extended-reality system wherein the location of the user is determined using at least one of: a satellite navigation system or cellular network triangulation (Zalewski, Fig. 6; col. 12, lines 21-52).
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 5, the combination of Zalewski and Kankainen teaches the invention described in claim 1, including an extended-reality system further comprising a camera for capturing images (Zalewski, Fig. 3A, element 20; col. 7, line 61 – col. 8, line 13) and a processor, wherein the processor is configured to process image data from the camera in order to determine a location of the extended reality system (Zalewski, Figs. 3A, 3B, and 4A, element 94; col. 8, line 40 – col. 9, line 2).
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 6, the combination of Zalewski and Kankainen teaches the invention described in claim 1, including an extended-reality system further comprising a network service discovery service configured to identify devices on the peer-to-peer network that can provide or access the extended-reality data determined by the data determining unit (Zalewski, Fig. 6; col. 12, lines 21-52).
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 7, the combination of Zalewski and Kankainen teaches the invention described in claim 1, including an extended-reality system wherein the extended-reality system is configured to send a request to the local device including a request to access a network connection of the local device in order to obtain the extended-reality data (Zalewski, Fig. 6; col. 12, lines 26-36).
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 9, the combination of Zalewski and Kankainen teaches the invention described in claim 1, including an extended-reality system wherein the extended-reality system is configured to receive settings from a user to control at least one of: a data amount transfer on a wireless connection that may be used on request by other devices on the peer-to- peer network, an amount of memory on the extended-reality system that may be used to store data for access by other devices on the peer-to-peer network, whether the device is tethered (Zalewski, Fig. 3B, elements 30, 36, 60, and 70; col. 8, lines 13-34), a condition on the battery life of the extended-reality system that controls whether or not other devices on the peer-to-peer network may access data from the extended-reality system.
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 12, the combination of Zalewski and Kankainen teaches the invention described in claim 1, including an extended-reality system wherein the extended-reality system is configured to receive a request for extended-reality data from a requesting device via the peer-to-peer network, the extended-reality system being configured to send extended- reality data to the requesting device in dependence upon at least one of: bandwidth of a connection available between the extended reality system and the requesting device over the peer-to-peer network (Zalewski, Fig. 6; col. 12, lines 25-45); a battery level of the extended-reality system; a strength of a connection between the extended-reality system and the requesting device; a power consumption required to communicate with the requesting device over the peer-to-peer network; and a trust level of the requesting device.
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 17, Zalewski teaches a method for obtaining extended-reality data for an extended-reality system (Zalewski, Fig. 6; col. 12, lines 21-52), the method comprising: determining extended-reality data to be obtained based on a location of the extended-reality system (Zalewski, Fig. 6; col. 12, lines 21-35); receiving information relating to numbers of extended-reality systems in an area at different times; determining a communication method for obtaining the extended-reality data based at least in part on the received information (Zalewski, Fig. 1A; col. 6, lines 24-38; and Fig. 6; col. 12, lines 21-52), wherein the extended reality data may be obtained by one or more requests to the remote network-connected storage (Zalewski, Fig. 6; col. 12, lines 21-25) or by one or more requests to a local device outside of the extended- reality system via a peer-to-peer network (Zalewski, Fig. 6; col. 12, lines 26-33), which local device has previously obtained the extended-reality data from the remote network-connected storage (Zalewski, Fig. 6; col. 12, lines 43-45); and sending a request to at least one of the local device via the peer-to-peer network (Zalewski, Fig. 6; col. 12, lines 26-36) and the remote network-connected storage in dependence upon the determined communication method (Zalewski, Fig. 6; col. 12, lines 26-33).
Zalewski does not explicitly teach determining data relating to locations within a distance of a location of the system to be obtained based on a location and surrounding environment.
However, Kankainen teaches determining data relating to locations within a distance of a location of the system to be obtained based on a location and surrounding environment (Kankainen, page 6, paragraph 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zalewski in view of Kankainen in order to enable determining data relating to locations within a distance of a location of the system to be obtained based on a location and surrounding environment. One would be motivated to do so in order to enable the presentation of navigational information in ways that can be more easily and quickly understood by the user (Kankainen, page 1, paragraph 1).	

With respect to claim 18, Zalewski teaches a non-transitory computer-readable storage medium storing instructions that, when executed by an extended-reality system, cause the extended-reality system to perform a method (Zalewski, Fig. 6; col. 12, lines 21-52) comprising: determining extended-reality data to be obtained based on a location of the extended-reality system (Zalewski, Fig. 6; col. 12, lines 21-35); receiving information relating to numbers of extended-reality systems in an area at different times; determining a communication method for obtaining the extended-reality data based at least in part on the received information (Zalewski, Fig. 1A; col. 6, lines 24-38; and Fig. 6; col. 12, lines 21-52), wherein the extended reality data may be obtained by one or more requests to the remote network-connected storage (Zalewski, Fig. 6; col. 12, lines 21-25) or by one or more requests to a local device outside of the extended-reality system via a peer-to-peer network (Zalewski, Fig. 6; col. 12, lines 26-33), which local device has previously obtained the extended- reality data from the remote network-connected storage (Zalewski, Fig. 6; col. 12, lines 43-45); and sending a request to at least one of the local device via the peer-to-peer network (Zalewski, Fig. 6; col. 12, lines 26-36) and the remote network-connected storage in dependence upon the determined communication method (Zalewski, Fig. 6; col. 12, lines 26-33).
Zalewski does not explicitly teach determining data relating to locations within a distance of a location of the system to be obtained based on a location and surrounding environment.
However, Kankainen teaches determining data relating to locations within a distance of a location of the system to be obtained based on a location and surrounding environment (Kankainen, page 6, paragraph 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zalewski in view of Kankainen in order to enable determining data relating to locations within a distance of a location of the system to be obtained based on a location and surrounding environment. One would be motivated to do so in order to enable the presentation of navigational information in ways that can be more easily and quickly understood by the user (Kankainen, page 1, paragraph 1).	


Claims 2 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zalewski in view of Kankainen and further in view of Malhotra et al. (U.S. 10,114,835).

With respect to claim 2, Zalewski teaches the invention described in claim 1, including an extended-reality system for providing information to a user (Zalewski, Fig. 6; col. 12, lines 21-52), the system comprising: a data determining unit configured to determine extended-reality data to be obtained based on a location of the extended-reality system (Zalewski, Fig. 6; col. 12, lines 21-35); a communication method determining unit configured to determine a communication method for obtaining the extended-reality data, wherein the extended- reality data may be obtained by one or more requests to a remote network-connected storage (Zalewski, Fig. 6; col. 12, lines 21-25) or by one or more requests to a local device outside of the extended-reality system via a peer-to-peer network (Zalewski, Fig. 6; col. 12, lines 26-33), which local device has previously obtained the extended-reality data from the remote network-connected storage (Zalewski, Fig. 6; col. 12, lines 43-45); and a communication unit configured to send a request to at least one of the local devices via the peer-to-peer network (Zalewski, Fig. 6; col. 12, lines 26-36) and the remote network-connected storage in dependence upon the determination by the communication method determining unit (Zalewski, Fig. 6; col. 12, lines 26-33); and an extended-reality system wherein the extended-reality system comprises a storage (Zalewski, Fig. 11, element 902; col. 21, lines 18-28).
Zalewski does not explicitly teach determining data relating to locations within a distance of a location of the system to be obtained based on a location and surrounding environment.
However, Kankainen teaches determining data relating to locations within a distance of a location of the system to be obtained based on a location and surrounding environment (Kankainen, page 6, paragraph 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zalewski in view of Kankainen in order to enable determining data relating to locations within a distance of a location of the system to be obtained based on a location and surrounding environment. One would be motivated to do so in order to enable the presentation of navigational information in ways that can be more easily and quickly understood by the user (Kankainen, page 1, paragraph 1).	
The combination of Zalewski and Kankainen does not explicitly teach a portion of the storage is allocated as a cache for data, wherein data stored in the cache may be provided to one or more local devices participating in the peer-to-peer network. 
However, Malhotra teaches a portion of the storage is allocated as a cache for data, wherein data stored in the cache may be provided to one or more local devices participating in the peer-to-peer network (Malhotra, col. 21, lines 8-18). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zalewski and Kankainen in view of Malhotra in order to enable the use of a portion of the storage is allocated as a cache for data, wherein data stored in the cache may be provided to one or more local devices participating in the peer-to-peer network. One would be motivated to do so in order to reduce the resources required to retrieve objects from the cloud-based storage system (Malhotra, col. 20, lines 50-51).	

With respect to claim 13, the combination of Zalewski, Kankainen, and Malhotra teaches the invention described in claim 1, including an extended-reality system wherein the extended reality system is (Zalewski, Fig. 6; col. 12, lines 21-52) configured to: receive a request to obtain extended-reality data that is not present on the extended reality system from a requesting device on the peer-to-peer network; and obtain the extended-reality data from the remote network-connected storage on behalf of the requesting device in dependence upon at least one of: a rule relating to a quality of at least one of the connection between the extended-reality system and the remote network connected storage and the connection between the extended reality system and the requesting device over the peer-to-peer network; a battery level of the extended-reality system; a power consumption required to communicate with at least one of the requesting device and the remote network-connected storage; a latency involved in retrieving the requested extended-reality data (Malhotra, col. 21, lines 22-28); and a trust level of the requesting device.
The combination of references is made under the same rationale as claim 2 above.

With respect to claim 14, the combination of Zalewski, Kankainen, and Malhotra teaches the invention described in claim 1, including an extended-reality system wherein the communication method determining unit is configured to request the extended-reality data (Zalewski, Fig. 6; col. 12, lines 21-52) to be obtained from the peer-to-peer network before sending a request to the remote network-connected storage (Malhotra, col. 21, lines 8-18 and 22-28).
The combination of references is made under the same rationale as claim 2 above.

With respect to claim 15, the combination of Zalewski, Kankainen, and Malhotra teaches the invention described in claim 1, including an extended-reality system wherein the communication method determining unit is configured to request the extended-reality data (Zalewski, Fig. 6; col. 12, lines 21-52) to be obtained from the remote network-connected storage before sending a request over the peer-to-peer network (Malhotra, col. 21, lines 18-22).
The combination of references is made under the same rationale as claim 2 above.

With respect to claim 16, the combination of Zalewski, Kankainen, and Malhotra teaches the invention described in claim 14, including an extended-reality system wherein the communication method determining unit is configured to send a request for extended-reality data to the remote network-connected storage (Zalewski, Fig. 6; col. 12, lines 21-52) if no response is received from the peer-to-peer network within a predetermined threshold time period (Malhotra, col. 21, lines 22-28).
The combination of references is made under the same rationale as claim 2 above.

	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zalewski in view of Kankainen in view of Malhotra and further in view of Conway (U.S. 8,224,868).

With respect to claim 8, Zalewski teaches the invention described in claim 2, including an extended-reality system for providing information to a user (Zalewski, Fig. 6; col. 12, lines 21-52), the system comprising: a data determining unit configured to determine extended-reality data to be obtained based on a location of the extended-reality system (Zalewski, Fig. 6; col. 12, lines 21-35); a communication method determining unit configured to determine a communication method for obtaining the extended-reality data, wherein the extended- reality data may be obtained by one or more requests to a remote network-connected storage (Zalewski, Fig. 6; col. 12, lines 21-25) or by one or more requests to a local device outside of the extended-reality system via a peer-to-peer network (Zalewski, Fig. 6; col. 12, lines 26-33), which local device has previously obtained the extended-reality data from the remote network-connected storage (Zalewski, Fig. 6; col. 12, lines 43-45); and a communication unit configured to send a request to at least one of the local devices via the peer-to-peer network (Zalewski, Fig. 6; col. 12, lines 26-36) and the remote network-connected storage in dependence upon the determination by the communication method determining unit (Zalewski, Fig. 6; col. 12, lines 26-33); an extended-reality system wherein the extended-reality system comprises a storage (Zalewski, Fig. 11, element 902; col. 21, lines 18-28); and an extended-reality system wherein the extended-reality data stored in the storage (Zalewski, Fig. 11, element 902; col. 21, lines 18-28).
Zalewski does not explicitly teach determining data relating to locations within a distance of a location of the system to be obtained based on a location and surrounding environment.
However, Kankainen teaches determining data relating to locations within a distance of a location of the system to be obtained based on a location and surrounding environment (Kankainen, page 6, paragraph 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zalewski in view of Kankainen in order to enable determining data relating to locations within a distance of a location of the system to be obtained based on a location and surrounding environment. One would be motivated to do so in order to enable the presentation of navigational information in ways that can be more easily and quickly understood by the user (Kankainen, page 1, paragraph 1).	
The combination of Zalewski and Kankainen does not explicitly teach a portion of the storage is allocated as a cache for data, wherein data stored in the cache may be provided to one or more local devices participating in the peer-to-peer network. 
However, Malhotra teaches a portion of the storage is allocated as a cache for data, wherein data stored in the cache may be provided to one or more local devices participating in the peer-to-peer network (Malhotra, col. 21, lines 8-18). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zalewski and Kankainen in view of Malhotra in order to enable the use of a portion of the storage is allocated as a cache for data, wherein data stored in the cache may be provided to one or more local devices participating in the peer-to-peer network. One would be motivated to do so in order to reduce the resources required to retrieve objects from the cloud-based storage system (Malhotra, col. 20, lines 50-51).	
The combination of Zalewski, Kankainen, and Malhotra does not explicitly teach a data field indicating a time at which the data needs to be refreshed from the remote network-connected storage.
	However, Conway teaches a data field indicating a time at which the data needs to be refreshed from the remote network-connected storage (Conway, col. 2, line 6 – col. 3, line 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zalewski, Kankainen, and Malhotra in view of Conway in order to enable a data field indicating a time at which the data needs to be refreshed from the remote network-connected storage. One would be motivated to do so in order to combat that if the recipient node does not recognize that encoded pieces are out-of-date, it may attempt to combine the stale encoded pieces with current pieces, which may result in defective or out-of-date file content (Conway, col. 2, lines 3-6).


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zalewski in view of Kankainen and further in view of Beaurepaire (U.S. 10,724,874).

With respect to claim 10, Zalewski teaches the invention described in claim 1, including an extended-reality system for providing information to a user (Zalewski, Fig. 6; col. 12, lines 21-52), the system comprising: a data determining unit configured to determine extended-reality data to be obtained based on a location of the extended-reality system (Zalewski, Fig. 6; col. 12, lines 21-35); a communication method determining unit configured to determine a communication method for obtaining the extended-reality data, wherein the extended- reality data may be obtained by one or more requests to a remote network-connected storage (Zalewski, Fig. 6; col. 12, lines 21-25) or by one or more requests to a local device outside of the extended-reality system via a peer-to-peer network (Zalewski, Fig. 6; col. 12, lines 26-33), which local device has previously obtained the extended-reality data from the remote network-connected storage (Zalewski, Fig. 6; col. 12, lines 43-45); and a communication unit configured to send a request to at least one of the local devices via the peer-to-peer network (Zalewski, Fig. 6; col. 12, lines 26-36) and the remote network-connected storage in dependence upon the determination by the communication method determining unit (Zalewski, Fig. 6; col. 12, lines 26-33); and a wearer of the extended-reality system (Zalewski, Fig. 6; col. 12, lines 21-52).
Zalewski does not explicitly teach determining data relating to locations within a distance of a location of the system to be obtained based on a location and surrounding environment.
However, Kankainen teaches determining data relating to locations within a distance of a location of the system to be obtained based on a location and surrounding environment (Kankainen, page 6, paragraph 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zalewski in view of Kankainen in order to enable determining data relating to locations within a distance of a location of the system to be obtained based on a location and surrounding environment. One would be motivated to do so in order to enable the presentation of navigational information in ways that can be more easily and quickly understood by the user (Kankainen, page 1, paragraph 1).
The combination of Zalewski and Kankainen does not explicitly teach a portion of the storage is allocated as a cache for data, wherein data stored in the cache may be provided to one or more local devices participating in the peer-to-peer network. 
However, Beaurepaire teaches an extended-reality system wherein the extended-reality system is configured to predict a movement of a user, wherein the data determining unit is configured to determine extended-reality data to be obtained based on the predicted movement of the user (Beaurepaire, col. 9, lines 5-16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zalewski and Kankainen in view of Beaurepaire in order to enable an extended-reality system wherein the extended-reality system is configured to predict a movement of a user, wherein the data determining unit is configured to determine extended-reality data to be obtained based on the predicted movement of the user. One would be motivated to do so in order to enable the application of virtual reality components while the user is in motion (Beaurepaire, col. 1, lines 27-28).	

With respect to claim 11, the combination of Zalewski, Kankainen, and Beaurepaire teaches the invention described in claim 1, including an extended-reality system wherein the extended reality system is configured to obtain traffic information relating to movement patterns of users of extended-reality systems and wherein the data determining unit is configured to determine extended-reality data to be obtained based on the obtained traffic information (Beaurepaire, col. 9, lines 17-23).
The combination of references is made under the same rationale as claim 10 above.

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

October 19, 2022